Citation Nr: 0936432	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-21 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1946 to February 
1954, and from June 1962 to December 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in March 2008.  A copy of 
the hearing is of record and has been reviewed.

In March 2008, the Board, in pertinent part, remanded the 
increased rating claim for PTSD for further development. 

In October 2008, the RO increased the evaluation for service-
connected PTSD to 70 percent, effective August 27, 2008.  
Since that increase was not a full grant, the Board concludes 
that the claim for increase is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In a March 2009 rating decision, the RO granted entitlement 
to a total rating based on individual unemployability, and 
basic eligibility to Dependents' Educational Assistance, both 
effective August 27, 2008.

The increased rating claim for PTSD has since returned to the 
Board for further appellate consideration.

FINDINGS OF FACT

1.  For the period prior to February 25, 2008, the Veteran's 
PTSD was primarily manifested by intrusive thoughts, 
depressive disorder, sleep difficulty, and irritability.  
There was no evidence of occupational and social impairment 
with reduced reliability and productivity.

2.  For the period beginning on February 25, 2008, the 
Veteran's PTSD is primarily manifested by occupational and 
social impairment with deficiencies in most areas, however, 
there is no evidence of total occupational and social 
impairment due to the Veteran's PTSD symptoms.

3.  The Veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  For the period prior to February 25, 2008, the criteria 
for an initial evaluation in excess of 30 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2008).

2.  For the period beginning on February 25, 2008, the 
criteria for a 70 percent evaluation, but no higher, for 
service-connected PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims folder.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.  Background

In this case, the Veteran's service awards and decorations 
included two Combat Infantryman Badges, the Silver Star, the 
Purple Heart, and the Air Medal (9th award). 

VA outpatient notes beginning in September 2005 show that the 
Veteran had been receiving psychiatric treatment with 
reported symptoms of nightmares, recurrent intrusive thoughts 
and memories, disturbed sleep, anger, and irritability.  A 
diagnosis of PTSD was rendered.  

In February 2006, the Veteran underwent his initial VA 
psychiatric examination.  He was cooperative with the 
examiner.  His speech was of average rate, volume and tone.  
His mood was euthymic; his affect was of average range and 
intensity; and his thought content was appropriate.  He was 
alert and oriented times four.  It was noted that the Veteran 
was of average intellectual functioning per conversation 
content.  He was coherent, logical, and goal directed.  He 
did not display any flight of ideas or looseness of 
associations.  He denied any auditory or visual 
hallucinations, illusions, or delusions.  He denied any 
suicidal or homicidal ideation, intent, or plan.  The 
Veteran's insight and judgment were described as good.  His 
abstracting ability was intact.  The examiner acknowledged 
that the Veteran had some mild and transient mood and anxiety 
symptoms but nothing that meets the qualifying factors for a 
major depressive disorder, generalized anxiety disorder, 
PTSD, or panic disorder.  The examiner specifically stated 
that the Veteran does not meet the criteria for PTSD.  Axis I 
diagnosis was a mood disorder, not otherwise specified.  GAF 
score was 57.  

In April 2006, the Veteran was seen for a VA follow-up 
geriatric psychiatric visit.  On examination, he was alert, 
attentive and oriented as to person, place, time, and 
situation.  His immediate recent and remote memory was 
intact.  He was appropriately dressed and groomed.  He 
maintained eye contact.  He was pleasant and cooperative.  
His thought processes were linear and goal directed.  He 
denied any hallucinations.  There was no evidence of 
delusions.  His mood was "depressed sometimes."  His affect 
was full range.  He denied any suicidal or homicidal 
ideations.  Impression was rule out depressive disorder, rule 
out anxiety disorder, and rule out PTSD.  GAF score was 65.

Also in April 2006, the Veteran was seen for an individual 
appointment at the VA psychiatric clinic.  Axis I diagnosis 
was rule out PTSD; rule out depressive disorder; and rule out 
anxiety disorder.  GAF score was 60.

The Veteran began a ten week symptom management group at the 
Tampa VA Clinic beginning in April 2006.   

Follow-up notes dated in May 2006 show continued VA group 
therapy.  

Correspondence dated in June 2006 shows that the Veteran 
sought a consultation from a private clinical psychologist, 
J.L.P, Ph.D.  That psychologist noted that the information 
available would indicated that this Veteran had indeed not 
only witnessed but personally experience repeated exposure to 
enemy hostilities that involved violent death, serious injury 
and significant threat to the survival of himself and others 
for prolonged periods of time while in combat.  It was noted 
that the Veteran was particularly haunted by the memories of 
two assaults by thousands of Chinese on Pork Chop Hill during 
the Korean War.  The Veteran worked to avoid situations, 
activities, places as well as people which could invoke 
thoughts or feelings regarding traumatic events.  He 
described a definitive startle response.  It was noted that 
the Veteran was socially avoidant; he was not entirely 
comfortable at home, either.  The Veteran had a quick hair-
trigger temper especially if he feels under attack.  The 
psychologist indicated that based on eight hours of 
diagnostic assessment, it was her opinion that the Veteran 
met the DSM-IV criteria for PTSD.  Specifically, Axis I 
diagnosis was irreversible PTSD, and GAF score was 45.  The 
psychologist opined that "it is more likely than not that 
the Veteran suffers from symptoms of PTSD best rated at 50%, 
according to rating code 9211."  It was further noted that 
there is evidence that the Veteran experienced "psychic 
numbing, which is a diminished responsiveness to the greater 
society of which he now a part, but is unable to take part in 
the usual social, interpersonal, or everyday activities that 
require going out in public..."  The psychologist recommended 
continued participation in available PTSD clinics. 

According to a June 2006 VA progress note, the Veteran was 
oriented in all spheres.  He was mildly dysphoric, and his 
mood was congruent and restricted in range.  Axis I diagnosis 
was chronic PTSD; rule out depressive disorder and anxiety 
disorder.  GAF score was 58.  

In a July 2006 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective September 1, 2005.

In mid-October 2006, the Veteran attended VA group therapy.  
He was active, alert and attentive.  His energy level was 
within normal limits.  His mood was okay at the end of the 
session.  His affect was "slightly more responsive and 
appropriate to content.  His motivation was adewuate4; his 
insight was good and his judgment was intact.  Axis I 
diagnosis was PTSD; GAF score was 58.  

Also in mid October 2006, the Veteran was evaluated by a VA 
psychiatrist.  He reported continued sleeping difficulty and 
intrusive thoughts.  Axis I diagnosis was depressive 
disorder, NOS; rule out anxiety disorder, NOS; and rule out 
PTSD.  GAF score was 65.  On the same day, the Veteran was 
seen for additional support and assistance following his 
appointment with the psychiatrist.  It was noted that the 
Veteran continued to maintain a fairly active lifestyle with 
good family/social support.  

Later in October 2006, the Veteran attended a VA group 
therapy session.  His energy level was within normal limits.  
His mood was okay at the end of the session.  His affect was 
"slightly more responsive and appropriate to content, mildly 
tearful at one point in the group."  There were no reports 
or evidence of acute distress including suicidal ideation, 
homicidal ideation, formal thought disorder, or substance 
abuse.  The Veteran was active and attentive.  He spoke about 
some distracting thoughts provoked by the war in Iraq.  His 
motivation was adequate; his insight was good; and his 
judgment was intact.  Axis I diagnosis was chronic PTSD, and 
depressive disorder, NOS.  GAF score was 55.  

The VA medical evidence shows that the Veteran continued to 
participate in individual and group therapy.  VA progress 
notes dated in January 2007 through May 2007 show that the 
Veteran attended group therapy sessions.  He was alert, 
oriented, causally dressed and well groomed.  His energy 
level was within normal limits.  His mood was "okay" at the 
end of the session.  His affect was constricted in range, and 
he remained moderately dysphoric.  There were no reports or 
evidence of acute distress including suicidal ideation, 
homicidal ideation, formal thought disorder, or substance 
abuse.  During the group session, the Veteran was attentive 
and more active compared with the prior session.  His 
motivation was adequate.  His insight was good and his 
judgment was intact.  Axis I diagnosis was chronic PTSD, and 
depressive disorder, NOS.  GAF score was 52.

A VA Geriatric Outpatient Psychiatric note dated in February 
2007 reflects that the Veteran felt that his group therapy 
sessions had been quite helpful.  He reported that his 
depressive feelings have been much better.  He stated that he 
did have periods of anxiety and tends to be irritable at 
times.  There was no hypomania or impulsive behaviors.  On 
examination, he was alert, attentive, and oriented as to 
person, place, time and situation.  Immediate recent and 
remote memory was intact.  The Veteran was pleasant, 
cooperative, and superficial.  His speech was slightly 
pressured and overinclusive.  He was easily redirectable.  
His language was productive, relevant coherent, spontaneous, 
and logically organized.  His thoughts were linear and goal 
directed.  His mood was "depressed sometimes."  His affect 
was full range.  He denied any suicidal or homicidal 
ideations.  His insight and judgement were considered 
"fair."  There was no evidence of any hallucinations, or 
delusions.  Axis I diagnosis was depressive disorder, NOS, 
rule out anxiety disorder, NOS, and rule out PTSD; GAF score 
was 65.

On February 25, 2008, the Veteran attended a psychiatric 
session at the VA.  He stated that "I'm worse."  He stated 
that he had a "biggy" the other night, referring to 
reexperiencing symptoms.  These intrusive thoughts occur two 
to three times per week, on average and consistently awaken 
him.  He also reported that he was highly avoidant of 
situations associated with his combat experiences, and he 
cannot concentrate or think.  His mood was reported to be 
marked by anxiety and depression.  His energy level was 
lowered over even baseline.  He was oriented times four.  His 
behavior was generally lowered.  His concentration was 
impaired.  His memory was intact.  His mood was congruent, in 
full range.  His speech was normal as to rate, tone, and 
volume.  His speech was spontaneous, coherent, and relevant.  
He admitted to feelings of depression and anxiety.  There was 
no evidence of hallucinations or delusions.  His thought 
processes were logical and goal oriented.  There was no 
evidence of a formal thought disorder.  Axis I diagnosis was 
chronic PTSD, and depressive disorder, NOS. GAF score was 48.

On February 28, 2008, the Veteran had a follow up visit with 
his private psychologist, J.L.P, Ph.D., who interviewed him 
in June 2006.  He reported continued sleep difficulties, 
social avoidance, hypervigilance, and anger problems.  He 
also stated that he could no longer concentrate enough to do 
certain things, such as write.  The psychologist stated that 
the Veteran initially presented with PTSD symptoms best rated 
at 50 percent disabling, however she stated that it would 
appear, in the ensuing years, that the Veteran's condition 
had worsened, such that he is now closer to 70 percent 
disabling.  

On August 27, 2008 VA examination, the Veteran underwent an 
additional VA examination.  He reported continued frequent 
and intense nightmares.  It was noted that his irritability 
had heightened and he has experienced more significant 
feelings of sadness.  On examination, he was casually dressed 
and well groomed.  He was well-oriented.  His psychomotor 
behavior was generally lowered.  His attention was good and 
his concentration was mildly impaired both via reports as 
well as observational data.  The Veteran's memory was intact; 
he was able to reconstruct the details of recent as well as 
remote past in an apparently accurate fashion without the 
benefit of notes or prompts though he has admitted to gaps in 
recall for combat incidents.  His mood was described as 
depressed with periods of anxiety.  His affect was dysphoric 
but he exhibited full range.  His speech was spontaneous, 
coherent and relevant, and was normal as to rate, tone, and 
volume.  There were no hallucinations or delusions and his 
thoughts were logical and goal-oriented.  There was no 
evidence of formal thought disorder.  There was also no 
evidence of tangentiality, circumstantiality, or loose 
associations.  There were no suicidal or homicidal ideations, 
plans or intent.  The Veteran was cooperative during the 
examination.  His insight was excellent and his judgment was 
intact for social convention.  Axis I diagnosis was chronic 
PTSD, and depressive disorder, not otherwise specified.  GAF 
score was 46.

In an October 2008, the RO increased the evaluation for PTSD 
to 70 percent.

III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, however, because the appeal ensues from the 
Veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
Diagnostic Code 9411, a 30 percent disability evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that the symptoms listed in 38 C.F.R. § 4.130 are the 
appropriate rating criteria for evaluating psychiatric 
disabilities, and that the criteria listed in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
supplement, but do not replace, the criteria listed in the 
general rating formula.  Sellers v. Principi, 372 F.3d 1318, 
1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

Further, the Board notes that the Court has recognized that a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
Veteran's disability rating.  See Brambley v. Principi, 17 
Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001).

GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

IV.  Analysis

In written argument dated in August 2009, the Veteran's 
representative asserted that an initial evaluation of 70 
percent for PTSD should be assigned from the date of the 
increased rating claim in September 2005.  

As noted, the RO assigned a 70 percent evaluation from August 
27, 2008, however, on review of all evidence, the Board finds 
that the criteria for a 70 percent evaluation were met or 
nearly approximated on February 25, 2008.  In this regard, on 
February 25, 2008, the Veteran sought VA psychiatric 
treatment.  At that time, he reported that his symptoms were 
worse; in particular, he reported re-experiencing symptoms, 
avoidance symptoms, and arousal symptoms.  He noted that he 
could not concentrate or think, which has impacted his 
ability to complete tasks.  He also noted symptoms of 
hypervigilance.  His mood was reported to be marked by both 
anxiety and depression.  His energy level was lower, and his 
GAF score was 48, which is illustrative of serious symptoms.  
Consequently, the Board finds that, on February 25, 2008, the 
Veteran's exhibited PTSD symptoms coupled with the GAF score 
of 48, warrant an evaluation of 70 percent.    


However, a higher evaluation of 100 percent for PTSD is not 
warranted for the period beginning on February 25, 2008.  In 
this regard, the evidence does not show that the Veteran's 
PTSD is manifested total occupational and social impairment 
on account of his PTSD.  Instead, the evidence shows that the 
Veteran's speech has been regarded as normal as to rate, 
volume, and tone; there is no evidence of memory impairment, 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
or disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

 As such, the Board finds that the Veteran's psychiatric 
disability picture does not more nearly approximate the 
criteria for a 100 percent evaluation under Diagnostic Code 
9411 for the period beginning on February 25, 2008.  The 
Board also notes that the Veteran is currently in receipt of 
a total rating due to individual unemployability based on his 
service-connected disabilities. 

Prior to February 25, 2008

On review of all evidence of record, the Board finds that the 
criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met or nearly approximated prior to 
February 25, 2008.  During this time period, the Veteran's 
PTSD was primarily manifested by a depressed mood, sleep 
difficulty, irritability, and intrusive thoughts, as 
contemplated by a 30 percent evaluation under Diagnostic Code 
9411.   

Significantly, there was no evidence of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  Thus, a higher evaluation of 50 percent 
or more is not warranted prior to February 25, 2008.  

The Board acknowledges that the lowest exhibited GAF score 
shown prior to February 25, 2008 (in June 2006) was 45, which 
is illustrative of serious symptoms.  

Nonetheless, the remaining evidence of record dated prior to 
February 25, 2008, shows GAF scores ranging from 52 to 65, 
which are illustrative of mild to moderate symptoms.  In any 
event, the Board notes that ratings are not based solely on 
GAF scores; the exhibited psychiatric symptomatology and 
whether it meets the criteria for a higher evaluation are 
also considered.  The Board finds the evidence exhibited on 
the Veteran's regular individual and group therapy sessions 
to be more probative of his overall psychiatric picture than 
the one-time consultation with the clinical psychologist in 
June 2006.  

As noted, the exhibited psychiatric symptomatology primarily 
includes a depressed mood, sleep difficulty, irritability, 
and intrusive thoughts.  As there is no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking, a higher evaluation 
of 50 percent or more is not warranted prior to February 25, 
2008.

The Board has also considered whether the Veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the Veteran's service- 
connected PTSD has not been more than 70 percent disabling 
since February 25, 2008.  See Hart, supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards. The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected PTSD, or otherwise render 
a schedular rating impractical.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the Veteran's 
increased rating claim for service-connected PTSD.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).
ORDER

For the period prior to February 25, 2008, the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  

For the period beginning on February 25, 2008, entitlement to 
a 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


